DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An amendment was received from applicant on 5/16/2022.
Claims 14, 26 and 31 are amended.
4.	Claims 14-32 are pending in the application.
Allowable Subject Matter
5.	Applicant’s amendment overcomes all previous objections and rejections of the claims as presented in the Non Final Rejection mailed on 3/15/2022.
6.	In view of the foregoing, claims 14-32 are allowed.
Reasons for Allowance
7.	The prior art does not disclose, teach or suggest:
The claimed system comprising: an underwater station comprising a tank configured to contain a service fluid; a surface facility; an elongated conducting member having one end connected to the tank of the underwater station and a free end selectively connectable to the surface facility; a cable having one end connectable to the free end of the elongated conducting member and another end connectable to a marker buoy; and an anchoring device configured to connect a portion of the elongated conducting member adjacent to the end connected to the tank of the underwater station to a bed of a body of water.
Nor, 
The claimed system comprising: an elongated conducting member having one end connected to a tank of an underwater station and a free end selectively connectable to a surface facility; a cable having one end connectable to the free end of the elongated conducting member and another end connectable to a marker buoy; and an anchoring device configured to connect a portion of the elongated conducting member adjacent to the end connected to the tank of the underwater station to a bed of a body of water.
Nor,
The claimed method for connecting an underwater station and a surface facility, the method comprising: recovering, via the surface facility, a marker buoy connected by a cable to a free end of an elongated conducting member having another end connected to the underwater station, wherein a portion of the elongated conducting member adjacent to the end connected to the underwater station is connected, by an anchoring device, to a bed of a body of water; recovering, via the surface facility, the free end of the elongated conducting member; securing the free end of the elongated conducting member to the surface facility; and transferring fluid to a tank of the underwater station from the surface facility through the elongated conducting member. Claim 32 (original): The method of Claim 31, wherein the other end of the elongated conducting member is permanently connected to the underwater station.
As specifically claimed by applicant.
Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL V VENNE whose telephone number is (571)272-7947.  The examiner can normally be reached between M-F, 7am-3:30pm Flex.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel J Morano can be reached on (571) 272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
9.	If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (USA OR CANADA) or 571-272-1000.

/Daniel V Venne/
Senior Examiner, Art Unit 3617
5/19/2022